ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                              )
                                            )
Patriot Group International, Inc.   )               ASBCA No. 60846-972
                                    )
Under Contract No. HHM402-14-D-0002 )

APPEARANCE FOR THE PETITIONER:                      Eden Brown Gaines, Esq.
                                                     Brown Gaines, LLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    LTC Joseph J. Jankunis, JA
                                                     Trial Attorney

                    ORDER PURSUANT TO RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

        The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on a 24 August 2016 claim for $953,455 by no
later than 28 October 2016. The government has advised that a final decision on the
claim will be issued by 10 November 2016. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 10 November 2016.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(t)(5) and 7104.

       Dated: 25 October 2016



                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                           I concur


                                                     D~CJ'd--- -
                            0
PETERD. TING                                      DAYID D' ALESSANDRIS
Administrative Judge                              Administrative Judge
Acting Vice Chairman                              Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals


        I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA 60846-972, Petition of
Patriot Group International, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2